869 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Susan Hunter SMITH, Defendant-Appellant.
No. 87-5139.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 5, 1989.Decided:  Feb. 16, 1989.

John Dennis Delgado (Furr & Delgado), for appellant.
David Jarlath Slattery (Office of the United States Attorney), for appellee.
Before DONALD RUSSELL and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Susan Smith pleaded guilty to one charge of passing, or uttering, counterfeit currency.  See 18 U.S.C. Sec. 472.  Smith was sentenced to six years in prison.  She has appealed her conviction.


2
Counsel for Smith has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.  Smith has been notified of her right to file a supplemental brief, but has failed to exercise her right in this regard.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.  Accordingly, we affirm.


4
In the case of an unsuccessful appellant represented by retained counsel, this Court requires that counsel inform his client, in writing, of her right to petition the Supreme Court for further review.  See Plan of the United States Court of Appeal for the Fourth Circuit in implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of his client.


5
Because the record discloses no reversible error, we dispense with oral argument and affirm the conviction.


6
AFFIRMED.